DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:
The recitation of “…first and second planks is, and…” (claim 13, line 6) is believed to be --…first and second planks, and…--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the computer program" in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araquistain (US 4,951,479).
Regarding claim 1, Araquistain discloses a cooling container to keep insulated items cool (within storage container 18) by adjusting input and output of cool air inside the cooling container (in the instant case, the cooling container has the capability of adjusting input and output of air by means of a suitable vent 78), the cooling container comprising:

a second storage area (18) for holding the insulated items (area 18 is the main storage compartment);
a first plank (refer to wall member 46 from the left side as can be seen from Fig. 2) arranged parallel to the first storage area (refer to Fig. 2);
a second plank (refer to wall member 46 from the right side as can be seen from Fig. 2) arranged parallel to the first plank (refer to Fig. 3) and the second storage area (along the longitudinal direction);
wherein the first and second planks (46) are perpendicularly arranged above a horizontal plane (refer to the horizontal plane as can be seen from Fig. 3 below, wherein said horizontal plane is considered to be the plane formed when the first and second planks are located in the position as shown in Fig. 3, within walls 24), but Araquistain fails to explicitly disclose the first and second planks perpendicularly arranged also below the horizontal plane and configured to be adjusted higher or lower than the horizontal plane.

    PNG
    media_image1.png
    356
    936
    media_image1.png
    Greyscale


However, Araquistain teaches in col. 4, lines 27-33, wherein the panel 14, Fig. 2, which is the panel that contains and supports the first and second planks has the capability of being adjusted higher or lower than the horizontal plane by means of angle brackets 34 which are fastened by screws 35 into the side walls of the cooling container. By adjusting the panel 14 as explained above, the first and second planks are adjusted higher or lower than the horizontal plane. Note: as explained above, the horizontal plane is the plane shown in the position as described in Fig. 3. By adjusting/moving the panel 14 lower than the horizontal plane shown in Fig. 3, the first and second planks are considered to be arranged below the plane, and by adjusting/moving the panel 14 higher than the horizontal plane shown in Fig. 3, the first and second planks are considered to be arranged above the plane.
One having ordinary skill in the art of refrigeration would recognize that by allowing the first and second planks to be adjusted higher or lower than the horizontal plane, it will provide the cooling container the capability to receive insulated items with different heights to be stored within.
Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Araquistain such that the first and second planks are perpendicularly arranged also below the horizontal plane and configured to be adjusted higher or lower than the horizontal plane, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.
.

Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 10/19/2021 have been fully considered but they are not persuasive.
Applicant argues on pages 5-6 of the remarks that Araquistain’s planks would ever be located below the horizontal plane, or would ever be arranged to be both above and below the horizontal plane. The horizontal plane is dependent upon the horizontal location of panel 14, and members 46 are affixed to the panel; due to the constant 
Claim 1 as currently present states “…the first and second planks are perpendicularly arranged above and below a horizontal plane, and configured to be adjusted higher or lower than the horizontal plane…” Absent a special definition, the words of the claims have been afforded the broadest reasonable interpretation. Specifically, there is no requirement that the first and second planks are simultaneously located above and below the horizontal plane. As explained in the rejection of claim 1 above, the horizontal plane is the plane shown in Figure 3, which is the plane formed when the panel 14 along with first and second planks 46 form when in the position shown in the Figure; when the panel along with planks move, the horizontal plane won’t change since it is defined by the positioned shown in Figure 3. Accordingly, when the panel 14 along with planks 46 are adjusted to a higher position than that disclosed in Fig. 3 (by means of screws 35) within the walls 24, the first and second planks will therefore be considered above the horizontal plane, and when the panel 14 along with planks 46 are adjusted to a lower position than that disclosed in Fig. 3 (by means of screws 35) within the walls 24, the first and second planks will therefore be considered below the horizontal plane. For at least the reasons discussed above, claims 1-13 remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/ANA M VAZQUEZ/Examiner, Art Unit 3763